Title: To Thomas Jefferson from Benjamin Hawkins, 23 January 1800
From: Hawkins, Benjamin
To: Jefferson, Thomas



Fort Wilkinson 23 Jany. 1800

My nephew Mr. William Hawkins will have the pleasure to deliver this to you. He has been an assistant in the Indian department for some time past, possesses accurate information of our affairs in this quarter and will communicate freely to you all that he knows.
Invited him to spend some months with me in this climate for the restoration of his health; and fortunately for him with success. He  now gos to Philadelphia to qualify himself to be more useful. As I am certain you will find him highly worthy of your confidence I must request the favour of your frendship for him.
  I have sent by him to the war office a sketch of the Creek country, in the years 1798 and 1799. This you can obtain from the Secretary of War; The second part is not yet complete, as soon as it is, I will send you a specimen of the Creek tongue.
It will afford you pleasure to be informed that the benevolent plan of the government, is going successfully into operation, among the Creeks, that we are ploughing spining and weaving, and begin to be attentive to the raising of stock; that 300 women and children were the last year clothed in homespun, and we had for market 1,000 beef cattle and 300 hogs.
With the sincerest wishes for your health and happiness. I have the honour to be my dear sir,
Your obedient servant

Benjamin Hawkins

